Citation Nr: 0522986	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  94-36 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for arthritis of multiple 
joints, to include as due to Reiter's syndrome.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1957 to 
January 1959; and from March 1959 to May 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1994 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied service connection for 
arthritis of unspecified joints.  

This case came before the Board in June 2004.  It noted that 
the veteran filed a service connection claim for 
"arthritis" in April 1993, but did not specify which joints 
were affected by arthritis.  The RO did not attempt to 
clarify the matter, but instead denied service connection for 
arthritis of unspecified joints.  In his October 1994 
substantive appeal (VA Form 9), the veteran indicated his 
belief that his hands had become arthritic as a result of 
frostbite he experienced in service in 1958.  He also 
indicated that a tire had fallen on his left foot in 1975, 
and that the area was now "arthritic."  Further, he indicated 
that in 1980, he had been diagnosed with arthritis of the 
"back of the neck".  In a November 1998 memorandum, the 
veteran's representative specifically indicated that the 
veteran wished to pursue his claim of service connection for 
residuals of frostbite of the hands, as well as his claim of 
service connection for arthritis of the left foot and the 
cervical spine.  He also indicated that the veteran sought 
service connection for a lumbar spine disability, including 
arthritis.  In January 2003 written arguments, the veteran's 
representative contended that the veteran's complaints of 
arthritic symptoms might be indicative of Reiter's syndrome.  

In light of the overlapping contentions, multiple etiologies 
alleged, the diagnosis of Reiter's syndrome, and complaints 
of multiple joint pain during service, the Board 
characterized the issue on appeal as entitlement to service 
connection for arthritis, to include as due to Reiter's 
syndrome.  It then remanded the claim for further 
development, to include a VA examination.  

With respect to the issue of entitlement to service 
connection for residuals of a cold injury to both hands, the 
Board noted that the RO denied the claim by way of a July 
1998 rating decision.  The Board then found that a July 1998 
correspondence from the veteran constituted a notice of 
disagreement with the RO decision.  Since no statement of the 
case had been issued on this matter, the Board remanded the 
issue for proper development, to include issuance of a 
Statement of the Case as dictated by Manlincon v. West, 12 
Vet. App. 238, 240-241 (1999).  The RO complied with the 
remand and issued a Supplemental Statement of the Case in 
September 2004.  However, as the veteran has not perfected 
his appeal of the issue, it is not ripe for Board review.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  The veteran was diagnosed with Reiter's syndrome in 
October 1964; there are numerous subsequent examinations that 
yielded normal findings, including a February 1977 separation 
examination.

3.  The veteran was diagnosed with arthritis of the cervical 
spine in October 1990 (13 years after service); there is no 
indication that the diagnosis was related to service; the 
only medical opinion regarding a relationship to service goes 
against the claim, in that it opines that the veteran's 
osteoarthritis is age related.  

4.  The preponderance of the medical and X-ray evidence shows 
that the veteran does not have a current diagnosis of 
arthritis, other than of the cervical spine, or Reiter's 
syndrome.  


CONCLUSION OF LAW

Service connection for arthritis of multiple joints, to 
include as due to claimed Reiter's syndrome is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the February 1994 rating decision; the October 
1994 Statement of the Case; the July 1998, April 1999, and 
June 2005 Supplemental Statements of the Case; the June 2004 
Board Remand; and letters sent to the veteran by the RO, 
adequately informed him of the information and evidence 
needed to substantiate his claim for service connection for 
arthritis, to include as due to Reiter's syndrome, and 
complied with VA's notification requirements.  The Statements 
of the Case set forth the laws and regulations applicable to 
the veteran's claim.  Further, letters from the RO to the 
veteran dated November 1997, December 1997, February 2003, 
and September 2004 informed him of the types of evidence that 
would substantiate his claim; that he could obtain and submit 
private evidence in support of his claim; and that he could 
have the RO obtain VA and private evidence if he completed 
the appropriate medical releases for any private evidence he 
wanted the RO to obtain.  In sum, the veteran was notified 
and aware of the evidence needed to substantiate his claim 
for service connection for arthritis, to include as due to 
Reiter's syndrome, and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), such as 
the one currently before the Board, a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal.  However, the RO decision that is the subject of 
this appeal was issued in February 1994, before the enactment 
of VCAA.  The RO obviously could not inform the veteran of 
law that did not exist.  Moreover, in Pelegrini II, the Court 
also made it clear that where, as in this case, notice was 
not mandated at the time of the initial RO decision, the RO 
did not err in not providing such notice complying with 
section 5103(a); § 3.159(b)(1) because an initial RO decision 
had already occurred.  See also VAOPGCPREC 7-2004.
 
Here, the Board finds that VCAA was not in existence at the 
time of the February 1994 RO decision, notice was provided by 
the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
claimant was provided with every opportunity to submit 
evidence and argument in support of his claim for service 
connection for arthritis, to include as due to Reiter's 
syndrome, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to the claimant.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In its VCAA notice, 
Statement of the Case and Supplemental Statements of the 
Case, the RO informed the veteran of the evidence already of 
record and requested that he inform VA of any additional 
information or evidence that he wanted VA to obtain.

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by November 1997, December 1997, February 2003, and 
September 2004 letters and asked him to identify all medical 
providers who treated him for arthritis and/or Reiter's 
syndrome.  The RO has obtained all identified evidence.  A VA 
Report of Contact note dated in June 2005 indicates that the 
veteran does not have any further evidence to submit and 
wants the Board to proceed with its appellate review.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board notes that the veteran underwent numerous VA 
examinations, including in June 1993 and June 2005.  The 
Board finds these examinations provide sufficient findings 
upon which to determine whether service connection is 
warranted for the veteran's arthritis of multiple joints , to 
include as due to Reiter's syndrome.    There is no duty to 
provide another examination or medical opinion. 

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

Factual Background

The veteran contends that he suffers from arthritis that he 
incurred during service.  He cites service medical records 
that show complaints of back pain in September 1957, April 
1960, April 1962 and June 1972.  He also notes that he was 
diagnosed with Reiter's disease in October 1964 after having 
had treatment for pyuria and frequent episodes of burning 
dysuria.  The service medical records also show acute 
urethritis due to gonococcus (March 1962); chronic 
prostatitis (August 1964); tightness and soreness in the 
veteran's arms and legs (August 1965); vague myalgia (October 
1965); and right shoulder pain (September 1966).  The veteran 
has contended that he was also treated for generalized aches 
and pains that yielded a clinical impression of early 
arthritis in September 1973.  

The service medical records also show that the veteran 
underwent an examination in December 1958.  The examination 
was normal and in a Report of Medical History, the veteran 
indicated, by checked box, that he never had arthritis, or 
any bone, joint or other deformity.  In his statement of 
health, he wrote that he was "in pretty good health except 
for minor pains in the lower part of my back which I've had 
off and on since 1955." He further noted that he was 
discharged from the National Guard in June 1955 as a result.  
It was noted in the December 1958 examination report that in 
1955, the veteran was treated for possible chipped vertebrae.  
X-rays a year later were negative, and although the veteran 
experiences occasional discomfort, there were no 
complications or sequela.  Subsequent examinations in January 
1959, March 1959, January 1963, February 1964, January 1968, 
December 1969, July 1973, November 1975 were all normal, as 
was his February 1977 separation examination.  In Reports of 
Medical History dated January 1959, March 1959, February 
1964, December 1969, and February 1977, the veteran indicated 
by checked box, that he had no arthritis or rheumatism; 
recurrent back pain; painful or "trick" shoulder or elbow; 
"trick" or locked knee; foot trouble; swollen or painful 
joints; or any bone, joint or other deformity.  

The records also contain radiographic reports of the 
veteran's left foot (August 1961 and September 1972); right 
shoulder (April 1963); right elbow (January 1963 and March 
1970); right hand (March 1967); lumbar spine (October 1972 
and December 1975); and cervical spine (October 1972).  None 
of the reports show any evidence of fracture, dislocation, or 
arthritis.    

Post service medical evidence shows that the veteran 
underwent a VA examination in February 1978.  Examination of 
his musculoskeletal system was normal.  

A February 1990 radiologic report revealed mild degenerative 
changes of the lumbar spine (and a barium enema noted 
diverticulitis).  In October 1990, the veteran was diagnosed 
with right shoulder costochondritis and cervical spine 
arthritis with pinched nerve.    

The veteran underwent a VA examination in June 1993.  The 
veteran had full range of motion of the neck, and a fairly 
normal curvature of the spine.  Forward flexion was 
accomplished to touching the toes.  Lateral bending and 
extension was equal and regular bilaterally.  Straight leg 
raising was accomplished to 75 degrees bilaterally.  Upper 
extremities were grossly regular with full range of motion in 
all the joints.  There was no obvious deformity or joint 
swelling, and there was good grip in both hands.  The lower 
extremities were also grossly regular with no swelling or 
deformity.  There was full range of motion in both knees and 
ankles and good arterial pulsations in both wrists and 
ankles.  There was no ankle edema and the feet were grossly 
regular.  

The veteran sought treatment from his private physician in 
October 1994 complaining of left shoulder pain of one day's 
duration.  He was assessed with bursitis.  In July 1996, the 
veteran sought treatment for coughing and a sore throat.  The 
bottom of the report lists hypertension, BPH, Diverticulitis, 
and arthritis.  The list does not appear to be diagnoses, 
since there is nothing in the report (including the veteran's 
own complaints) regarding anything other than a sore throat, 
coughing, hoarseness, etc.  A September 1996 VA Medical 
Center report notes a history of arthritis, but no current 
diagnosis.  

The veteran underwent a VA examination in December 1998 in 
conjunction with his cold injury claim.  Under "Past Medical 
History", it states that the veteran is currently on 
Doxazosin, lisinopril, Piroxicam for arthritis and famotidine 
with misoprostol for dyspepsia.  Examination of the upper 
extremities showed no deformity, palmar erythema, contracture 
or nailbed abnormalities.  Capillary refill was brisk.  
Radial and ulnar pulses were strong.  Grip strength was also 
strong and sensation was intact.  There was no interosseus 
muscle wasting or thenar imminents muscular wasting.  There 
was no edema noted in the lower extremities and the remainder 
of the examination was normal.  

The veteran underwent another VA examination in June 2005.  
He reported that he first noted problems with his cervical 
spine in 1974 after striking his head against a beam.  He was 
not given any diagnosis or surgery.  At the time of the 
examination, he reported infrequent pain in the lower 
cervical spine region occurring an average of once a month, 
while describing radicular pain emanating from the cervical 
spine in the left trapezius.  He denied any persistent 
numbness or weakness in either upper extremity.  He also 
denied any restricted range of motion, discoordination, or 
weakness due to spine flare-ups of cervical spine symptoms.  
He denied any functional restrictions and admitted that he 
had not had any doctor visits in the past year for the 
condition.  He has not had surgery for it, nor has he ever 
worn a neck brace.  

He reported a history of shoulder discomfort that began in 
1933 [this is clearly a misprint since the veteran was not 
born until 1937] when he struck his left shoulder against a 
wall while picking up an object.  When questioned about 
injuries he sustained to his shoulder while in service, the 
veteran responded that he could not remember any specific 
shoulder complaints.  At the examination, he complained of 
left shoulder discomfort once a month that is not associated 
with any locking, swelling, or giving way.  He denied 
restricted range of motion, weakness, or discoordination 
during flare-ups.  Flare-ups are alleviated by arthritis 
medication.  He has not been to a doctor about the condition 
within the past year.  A full joint review of systems was 
done and it was noted that the veteran denied any back 
complaints.  He also denied wrist pain, elbow pain, hip pain, 
knee pain, ankle pain, toe pain, and specific joint pains in 
the small joints of the fingers.  He reported an occasional 
catching in his left knee but denied any complaints upon 
examination.  The veteran also reported very infrequent 
discomfort in his dorsal left foot.  He denied any 
neuromuscular complaints and he specifically denied any 
history of Reiter's syndrome.  He then denied any recurrent 
Reiter's symptoms such as conjunctivitis, mouth lesions, 
synovitis fever, chills, reactive arthritis, or diarrhea.  
The clinician noted that he does have a history of prostate 
cancer and chronic frequency with intermittent dysuria since 
radiation treatment.  He denied any flank pain, fever, 
chills, or symptoms of infection.  

Upon examination, the veteran's cervical spine was nontender 
to palpation with normal alignment.  He was able to forward 
flex to 50 degrees and posterior flex to 40 degrees.  He 
could left lateral flex to 40 degrees (with pain at 40 
degrees) and right lateral flex to 30 degrees (with pain at 
30 degrees).  He could rotate to 50 degrees in each direction 
with pain noted at 50 degrees in each direction.  There was 
no weakness, fatigability, or discoordination with repetition 
against resistance.  Functional range of motion was unchanged 
after repetitive stressing.  Examination of the lumbar spine 
showed it to be nontender to palpation without spasm.  The 
veteran had full range of motion and there was no weakness, 
fatigability, or discoordination with repetitive stressing.  
Straight leg reflexes were negative bilaterally.  

The veteran had normal appearing shoulders that were 
nontender to palpation.  There was no evidence of peak 
redness or synovitis.  The veteran was able to posterior flex 
both shoulders 45 degrees without pain, forward both shoulder 
180 degrees without pain.  He could internally rotate each 
shoulder to 90 degrees without pain and externally rotate 
each shoulder to 80 degrees without pain.  He could abduct 
both shoulders from 0-135 degrees with pain noted at 135 
degrees.  There was weakness, fatigability, or 
discoordination noted with repetition against resistance.  

The veteran had normal appearing elbows without tenderness, 
swelling or heat on examination.  He had full range of motion 
with no weakness, fatigability, or discoordination noted with 
repetitive stressing against resistance.  Both the veteran's 
wrists were normal in appearance without redness, tenderness, 
or swelling.  He had full range of motion with no weakness, 
fatigability, or discoordination noted with repetitive 
stressing against resistance.  The small joints of the hand 
were also normal in appearance without swelling, redness, 
heat, or tenderness.  He had good grip strength in each hand.  
Range of motion of the MCP, PIP, and DIP joints were all 
within normal limits to extension and flexion without 
abnormalities.  There was no fatigability or discoordination 
noted with repetitive stressing of the small joints of the 
hand.  The veteran had normal appearing hips with full range 
of motion.  There was no weakness, fatigability, or 
discoordination with repetitive stressing.   

Upon examination of the veteran's knees, the clinician found 
that the ligaments were tight in both knees to stressing, 
anterior and posterior, medial and lateral.  The veteran 
could flex his knees from 0 to 120 degrees without pain.  The 
joint lines were nontender to palpation and there was no 
weakness, fatigability, or discoordination with repetitive 
stressing.  The veteran had normal appearing ankles without 
redness, swelling, or heat.  The joint lines were nontender 
in each ankle and the veteran had full range of motion.  
There was no weakness, fatigability, or discoordination with 
repetitive stressing.  The small joints of the toes were of 
normal appearance without redness, swelling, tenderness, or 
heat.  They were of normal alignment without any contracture 
or other abnormalities.  Both feet were of normal appearance 
without tenderness to palpation.  

Upon neurologic examination, the veteran walked with a normal 
gait.  Sensory examination revealed normal sensation in both 
upper and lower extremities.  The neurologic examination 
revealed 2+ in both wrists, elbows and knees, and +1 in both 
ankles.  

The clinician reviewed the veteran's claims file and noted 
that he was diagnosed with Reiter's syndrome in 1964 that was 
related to a urinary tract infection.  He also had multiple 
musculoskeletal complains which seemed to have resolved over 
time.  He noted that a review of the records failed to 
confirm any history of reactive arthritis, which one would 
expect with Reiter's flare.  X-rays of the cervical spine 
taken at the time of the examination revealed degenerative 
joint disease.  X-rays of the shoulders were fairly 
unremarkable and x-rays of the hips failed to reveal any 
significant bony abnormalities.  The clinician diagnosed the 
veteran with degenerative disc disease of the cervical spine 
and infrequent shoulder pain noted on abduction that is 
consistent with rotator cuff tendonitis.  The opined that the 
veteran's neck complaints and cervical spine condition is 
secondary to age related osteoarthritis.  He further opined 
that there is no evidence that the veteran currently suffers 
from Reiter's syndrome, because the clinician found no 
evidence of acute arthritis in any of the joints that he 
examined.   

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection will be rebuttably presumed for certain 
chronic diseases, to include arthritis, which are manifest to 
a compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309. 

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).
 
The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The only evidence of arthritis contained in the service 
medical records is a diagnosis of Reiter's disease in October 
1964, associated with pyuria and frequent episodes of burning 
dysuria.  Though the records also show complaints of 
tightness and soreness in the veteran's arms and legs (August 
1965); vague myalgia (October 1965); and right shoulder pain 
(September 1966), as well as other various aches and pains, 
there is no indication that they are attributed to arthritis.  
To the contrary, radiographic reports of the veteran's left 
foot (August 1961 and September 1972); right shoulder (April 
1963); right elbow (January 1963 and March 1970); right hand 
(March 1967); lumbar spine (October 1972 and December 1975); 
and cervical spine (October 1972) fail to show any evidence 
of fracture, dislocation, or arthritis.    

The veteran notes during a couple of in-service examinations 
that he was discharged from the National Guard in June 1955 
as a result of minor back pains.  In a December 1958 Report 
of Medical History he also stated that he was "in pretty 
good health except for minor pains in the lower part of my 
back which I've had off and on since 1955."  A date of 1955 
means that any minor pains from which the veteran suffered 
pre-date active service.  Furthermore, the December 1958 
examination noted that in 1955, the veteran was treated for 
possible chipped vertebrae, but x-rays a year later were 
negative, and there were further references to a vertebral 
fracture by clinical or X-ray examination.  The December 1958 
examination yielded normal findings, as did numerous 
subsequent examinations in January 1959, March 1959, January 
1963, February 1964, January 1968, December 1969, July 1973, 
November 1975, and a February 1977 separation examination.  
The veteran himself reported in Reports of Medical History 
dated January 1959, March 1959, February 1964, December 1969, 
and February 1977, that he had not had arthritis or 
rheumatism; recurrent back pain; painful or "trick" 
shoulder or elbow; "trick" or locked knee; foot trouble; 
swollen or painful joints; or any bone, joint or other 
deformity.  

The fact that the single, isolated diagnosis of Reiter 
syndrome in October 1964 is followed by numerous normal 
examinations, numerous negative reports from the veteran 
himself, and no further mention of either Reiter's syndrome 
or arthritis, is probative evidence that the veteran's bout 
with Reiter's syndrome, and any possible arthritic changes 
that may have been present resolved long before the veteran 
separated from service.  Thus, even within the veteran's time 
of service, there was no diagnosis of the disability at issue 
at the time of his separation from service.  

There is also no medical evidence of continuity of 
symptomatology for a period of years after service .    The 
first post service medical evidence consists of a VA 
examination in February 1978, which yielded normal results.  
The veteran was diagnosed with cervical spine arthritis in 
October 1990, but this 13 years after service, and there is 
no indication that the cervical spine arthritis is related to 
service.  In the absence of the presumption of service 
connection (if it is diagnosed while in service or within one 
year of service), the veteran must provide a nexus opinion 
linking his current disability to an incident of service.  
The veteran has provided no such medical opinion.  It is 
pertinent to note that the United States Court of Appeals for 
the Federal Circuit has determined that a significant lapse 
in time between service and post-service medical treatment 
may be considered as part of the analysis of a service 
connection claim.  That is, with respect to negative 
evidence, the Federal Circuit held that the fact that there 
was no record of any complaint, let alone treatment, 
involving the veteran's condition for many years could be 
decisive.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

The remainder of the post service medical records shows 
virtually no pertinent abnormal objective (clinical or X-ray) 
findings relating to arthritis other than the cervical spine.  
In October 1994, the veteran complained of shoulder pain of 
one day's duration; and was assessed with bursitis.  In July 
1996, the veteran sought treatment for coughing and a sore 
throat and indications are that the veteran had a history of 
arthritis, but no current diagnosis of arthritis was recorded 
at that time.  Likewise, a September 1996 VA Medical Center 
report notes only a history of arthritis, but no current 
diagnosis.  

Pursuant to the Board's remand, the veteran underwent a VA 
examination in June 2005 to determine if he had arthritis of 
any joint or Reiter's syndrome linked to service.  The 
clinician noted that the veteran reported pain in the 
cervical spine once a month.  The veteran then denied any 
persistent numbness or weakness in either upper extremity; 
any restricted range of motion, discoordination, or weakness 
during cervical spine flare-ups; any functional restrictions; 
and admitted that he had not had any doctor visits in the 
past year for the condition.  The examiner diagnosed the 
veteran with degenerative joint disease of the cervical spine 
secondary to age related osteoarthritis.  He gave no 
indication that it was at all related to service.  

The clinician also noted that the veteran denied any 
recurrent Reiter's symptoms such as conjunctivitis, mouth 
lesions, synovitis fever, chills, reactive arthritis, or 
diarrhea.  He found no current evidence of Reiter's syndrome 
(either active or recurrent).  He further noted that there 
was no evidence of arthritis in any of the other joints that 
he examined (lumbar spine, shoulders, elbows, wrists, hands, 
hips, knees, ankles, and toes.)  

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation. 38 
U.S.C.A. §§ 1131; see also Degmetich v. Brown, 104 F.3d 1328 
(1997).  It is well-settled that in order to be considered 
for service connection, a claimant must first have a 
disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
it was noted that Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents resulted in disability. See also Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

The only joint currently affected by arthritis at all is the 
veteran's cervical spine, and the only opinion regarding 
whether or not it is related to service is against such a 
nexus as the January 2005 examining physician opined that it 
was age related.  

The Board cannot grant service connection for Reiter's 
syndrome or arthritis in the lumbar spine, shoulders, elbows, 
wrists, hands, hips, knees, ankles, and toes, because the 
veteran does not have a current diagnosis of arthritis of any 
of these joints.  The preponderance of the evidence is 
against a grant of service connection for arthritis of the 
cervical spine because there is no nexus opinion linking it 
to service, the only competent opinion that addresses 
etiology of the arthritis of the cervical spine attributes it 
to aging versus some incident of service, to include the 
solitary impression of Reiter's syndrome recorded in 1964.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for arthritis, to include as due 
to Reiter's syndrome must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).
 

ORDER

Entitlement to service connection for arthritis of multiple 
joints, to include as due to Reiter's syndrome, is denied.  



	                        
____________________________________________
	R. F. WILLIAMS 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


